118 F.3d 1575
Douglas Ganciv.Boro of Jenkintown, City of Philadelphia, Joseph M. Mongan,Robert Furlong, John Capresecco, Two Unknown PoliceOfficers, Henry M. Liss, Carroll, Det., #8096, Coccia, Sgt.,#8681, Woods, Lt., #166, Fleming, p/o, #5587, Three UnknownPolice Officers, Montgomery County, Mario Mele,Commissioners, Joseph M. Hoeffel, Richard Buckman, KathrynVance, Officer Wellerman
NO. 96-1790
United States Court of Appeals,Third Circuit.
June 20, 1997
Appeal From:  E.D.Pa. ,No.95cv00262

1
Affirmed in part, Vacated in part.